In the

     United States Court of Appeals
                  For the Seventh Circuit
                     ____________________ 
No. 16‐1532 
UNITED STATES OF AMERICA, 
                                                  Plaintiff‐Appellee, 

                                 v. 

SAMUEL L. BRADBURY, 
 
                                              Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
          Northern District of Indiana, Hammond Division. 
        No. 2:14‐cr‐00071‐PPS‐APR‐1 — Philip P. Simon, Judge. 
                     ____________________ 

  ARGUED JANUARY 18, 2017 — DECIDED FEBRUARY 16, 2017 
               ____________________ 

   Before  WOOD,  Chief  Judge,  and  POSNER  and  HAMILTON, 
Circuit Judges. 
    POSNER, Circuit Judge. On June 8, 2014, Jerad and Amanda 
Miller,  originally  of  Lafayette,  Indiana,  shot  and  killed  two 
police officers and one civilian in Las Vegas. The couple died 
in an ensuing shootout with police, Amanda committing su‐
icide  after  Jerad  was  shot.  At  approximately  11:15  p.m.  on 
June  19,  2014,  Samuel  L.  Bradbury,  a  Lafayette  resident, 
2                                                              No. 16‐1532 


placed the following message on his Facebook “wall,” where 
it was readable by his Facebook “friends,” who could more‐
over take screenshots of the message to convey to others: 
          I can’t keep silent on this conspiracy anymore. I have to 
     reveal  some  truth.  My  buddy  and  comrade  Ant  has  been 
     catching  some  flack  for  some  of  his  posts  about  killing 
     cops. I have to let out the truth. Jerad and Amanda Miller 
     were losers. They were part of out [sic] group, the 765 An‐
     archists,  the  town’s  cop  killing  group  run  by  none  other 
     than  myself,  Sam  Bradbury.  When  we  discovered  that  Je‐
     rad and Amanda were CIs and in with the boys in blue, we 
     sent  them  out  to  the  Bundy  Ranch  to  cause  controversy 
     elsewhere  because  we  didn’t  need  them  snitching  on  our 
     business.  I  hadn’t  heard  from  him  since  that  event,  but 
     some of our comrades gave the command and that’s why 
     Jerad and Amanda [M]iller killed those cops in Las Vegas. 
     I thought Jerad was cool, but fuck him, he was a CI. Great 
     job I must say, but not what we wanted. We, the 765 Anar‐
     chists, including myself and Ant are part of a much larger 
     plot  that  we’ve  been  forming  for  years  to  kill  cops  in  the 
     local area, and specifically to take out WLPD Officer Troy 
     Green and Tippecanoe County Sheriff, Tracy Brown. Jerad 
     and Amanda were just following 765 Anarchist group or‐
     ders, but they had fallen out of favor with the group after 
     we discovered they were working with police as confiden‐
     tial  informants.  While  we  are  glad  that  they  killed  some 
     police, the 765 Anarchists are looking to make waves in the 
     765 area, specifically Lafayette. The top two on our hit list 
     are  Troy  Green  of  the  WLPD  and  Tracy  Brown,  Tippe‐
     canoe  County  Sheriff.  We  have  field  agents  out  currently 
     gathering  information  and  planning  the  attack.  We  have 
     gathered enough thermite and explosives that we intend to 
     not only kill those two pigs and any others that get in our 
     way, but also to cause extreme damage to the county’s var‐
No. 16‐1532                                                                    3 


   ious  offices’  equipment,  including  police  cars  and  police 
   buildings.  Before  the  month  is  over,  we  intend to  inciner‐
   ate  and  destroy  no  less  than  6  police  cars,  as  well  as  the 
   Tippecanoe  County  Courthouse,  with  hits  specifically  tar‐
   geted  on  Judge  Les  Meade  and  Judge  Loretta  Rush  also. 
   The courthouse will be blown to pieces within the month, 
   we  have  agents  operating  all  over  the  city,  and  some  all 
   over the country. Ant is nothing more than a fall boy, alt‐
   hough we do have plans to use him in a suicide strike on 
   the police or a suicide bombing on  a local police building 
   before  we  are  through.  Our  arsenal  is  massive,  and  our 
   group  has  well  over  50  supremely  dedicated  members 
   who  are  willing  to  die.  I  can’t  let  this  story  go  on  falsely 
   anymore,  Jerad  and  Amanda  Miller  didn’t  do  shit,  they 
   were outcasts of the group, but they brought us the atten‐
   tion  we  needed.  I,  Sam  Bradbury,  am  responsible  for  the 
   organization of the group and the acquisition of the chemi‐
   cal weapons, incendiaries, explosives, munitions, and gen‐
   eral arms. We will not stop this plan, we will cause chaos 
   and terror. We will destroy the Tippecanoe County Court‐
   house in a blaze of glory and we will take out Tippecanoe 
   County Sheriff Tracy Brown, no matter what the cost, even 
   if we lose all of our members in the process, we will not go 
   down  without  a  fight  and  causing  serious  damage.  So 
   watch  out,  the  cop  killers  are  out.  The  765  Anarchists  are 
   going to purge the vile pig scum from this land and restore 
   constitutional  rights  to  the  people.  Call  us  crazy,  call  us 
   killers,  call  us  heroes  and  patriots.  We’re  okay  with  all  of 
   it.  Remember  –  KILL  COPS,  STICK  PIGS,  AND  WATCH 
   OUT  FOR  THE  765  ANARCHISTS,  INCLUDING  SAM 
   BRADBURY  AND  ANT!  (FREE  SPEECH  EXERCISE 
   FOOLS)[.] 
    In  response  to  a  comment  from  a  friend  asking  whether 
his post was serious, Bradbury described it as “complete sat‐
4                                                        No. 16‐1532 


ire … . This is simply a big mind game and satirical joke. … 
[I]t’s made to get you to think.” (To think about committing 
mayhem!)  About  a  half  hour  after  posting  the  message  he 
deleted it, but one of his friends had obtained screenshots of 
the  post  and  discussed  them  with  a  coworker,  who  sent 
them to the police, which kicked off an investigation that re‐
sulted  in  Bradbury’s  arrest  and  (pursuant  to  search  war‐
rants)  searches  of  his  bedroom  in  his  parents’  home.  The 
search  turned  up  approximately  four  pounds  of  chemicals: 
0.38  pounds  of  thermite  (a  compound  of  metal  oxide  and 
aluminum) plus 3.5 pounds of unmixed ingredients for mak‐
ing  more  thermite,  and  also  turned  up  magnesium,  which 
can  be  used  to  ignite  thermite—and  once  it  is  ignited,  ther‐
mite  burns  at  an  extremely  high  temperature  and  so  can 
cause a great deal of damage. 
    On  the  basis  of  these  discoveries,  and  the  threats  in  the 
Facebook post, Bradbury was indicted on federal charges of 
threatening  to  use  explosive  materials  to  kill  law  enforce‐
ment  officers  and  state  court  judges  and  destroy  a  court‐
house  and  police  vehicles,  all  by  means  of  the  thermite 
found in his bedroom—thermite ignitable by the magnesium 
also found there. But a superseding indictment changed the 
charges to “willfully mak[ing] any threat” and “maliciously 
convey[ing] false information.” The jury trial that ensued re‐
sulted in Bradbury’s acquittal of the first charge and convic‐
tion of the second. The judge sentenced him to 41 months of 
imprisonment to be followed by two years of supervised re‐
lease. 
   The  count  of  which  he  was  convicted  was  based  on  18 
U.S.C. § 844(e), which provides, so far as relates to this case, 
that “whoever, through the use of the  mail, telephone,  tele‐
No. 16‐1532                                                           5 


graph, or other instrument of interstate or foreign commerce, 
or  in  or  affecting  interstate  or  foreign  commerce,  …  mali‐
ciously  conveys  false  information  knowing  the  same  to  be 
false, concerning an attempt or alleged attempt being made 
or to be made to kill, injure, or intimidate any individual or 
unlawfully  to  damage  or  destroy  any  building,  vehicle,  or 
other real or personal property, by means of fire or an explo‐
sive, shall be imprisoned for not more than 10 years or fined 
under  this title, or both.”  The judge  instructed the jury that 
to  act  “maliciously”  means  “to  act  intentionally  or  with  de‐
liberate  disregard  of  the  likelihood  that  damage  or  injury 
will result.” He added that the jury should find the defend‐
ant  guilty  if  it  concluded  that  he’d  intentionally  “conveyed 
false  information,  knowing  the  same  to  be  false,”  that  “the 
false  information  was  conveyed  maliciously  and  via  an  in‐
strument of interstate commerce,” and that it “concerned an 
alleged  attempt  to  kill  or  injure  law  enforcement  officers  or 
to damage or destroy the Tippecanoe County Courthouse or 
other  public  property  by  use  of  fire  or  explosives.”  And  so 
the jury found. 
    Bradbury  argues  that  the  judge’s  definition  of  “mali‐
ciously” allowed the jury to convict him merely for posting 
the message (an intentional act) even if he didn’t intend the 
post to cause harm—in other words if his Facebook post was 
a joke and so there was nothing malicious about it, just as in 
United  States  v.  Hassouneh,  199  F.3d  175,  182  (4th  Cir.  2000), 
which  vacated  a  conviction  under  the  Bomb  Hoax  Act,  18 
U.S.C. § 35(b), in which a similar instruction had been given 
to  the  jury  and  the  defendant  had  argued  that  the  false 
statements about a bomb in his airline luggage were jokes.  
6                                                         No. 16‐1532 


    The  jurors  in  the  present  case,  however,  could  not  have 
believed that the instructions they were given equated “ma‐
liciously”  to  “intentionally,”  because  that  would  make 
trimming one’s fingernails a malicious act. To make a threat, 
however,  is  both  intentional  and  malicious—intentional  be‐
cause deliberate and malicious because calculated to inspire 
fear  and  provoke  a  possibly  costly  response—even  if  the 
threatener doesn’t intend to carry out the threat. And that is 
how the government argued the case to the jury—that Brad‐
bury  should  be  convicted  because  he  had  conducted  an 
elaborate,  detailed,  and  malicious  hoax,  intending  the  dis‐
ruptive  effects  that  resulted  from  his  threat,  even  though  it 
wasn’t carried out, to blow up a courthouse and kill several 
named judges and law enforcement officers. 
    We find variant instructions in other, similar cases, such 
as  United  States  v.  Grady,  746  F.3d  846,  849  (7th  Cir.  2014), 
which  defined  “maliciously”  in  18  U.S.C.  § 844(i)  as  acting 
“intentionally or with deliberate  disregard  of the likelihood 
that damage or injury would result, and United States v. Wil‐
liams,  690  F.3d  1056,  1064–65  (8th  Cir.  2012),  where  an  in‐
struction  under  section  844(e)  read  that  “To  act  maliciously 
as the term is used in these instructions means to act inten‐
tionally or with willful disregard of the likelihood that dam‐
age  or injury will result.” An alternative  wording  of the in‐
struction  given  in  a  case  such  as  the  present  one  might  be 
that  a  defendant  acts  “maliciously”  within  the  meaning  of 
section  844(e)  “if  he  acts  either  with  the  intention  to  cause 
damage or injury or with deliberate disregard for the likeli‐
hood that damage or injury would result.” 
   But  the  instructions  in  the  present  case  were  adequate, 
and, as the judge explained, “when someone goes on social 
No. 16‐1532                                                        7 


media and says he is going to blow up a courthouse, or any 
building  for  that  matter,  that  is  almost  assuredly  going  to 
cause  substantial  harm  by  diverting  law  enforcement  re‐
sources.” Sure enough, Bradbury’s Facebook post precipitat‐
ed  an  extensive  police  investigation  that  discovered  Brad‐
bury’s thermite and magnesium hoard—hardly the material 
of  harmless  jokes.  Furthermore,  the  persons  named  in  the 
post  as  intended  murder  victims  of  Bradbury  and  his  pals 
can’t have enjoyed seeing the screenshots of the post. 
    It’s true that the word “maliciously” is not precise; if you 
google  “maliciously  synonyms,”  Thesaurus.com  gives  you 
16 words, ranging in gravity from “crookedly” to “roguish‐
ly.”  See  www.thesaurus.com/browse/maliciously  (visited 
Feb. 16, 2017). But at least “malice” and “malicious” are rea‐
sonably clear and they in turn guide interpretation of “mali‐
ciously.”  “Malice”  is  the  noun,  “malicious”  the  adjective, 
and  “maliciously”  the  adverb—and  so  to  act  maliciously  is 
to act with malice, or equivalently to be malicious. All three 
cognates  well  describe  Bradbury’s  post,  which  he  knew 
might  be  read  by  people  not  all  of  them  his  pals  and  com‐
municated  by  them  to  the  police  and  to  the  persons  named 
in the post as intended victims of him and his cronies. Most 
hoaxes are harmless, but a hoax based on a threat of harm is 
criminalized  by  18  U.S.C.  § 844(e),  as  explained  by  the  dis‐
trict judge, even if the harm that ensues is fright rather than 
physical injury. 
                                                         AFFIRMED